                    Case: 3:19-cv-00683-wmc Document #: 3 Filed: 08/22/19 Page 1 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Western District
                                                    __________ DistrictofofWisconsin
                                                                            __________

  EDGEWOOD HIGH SCHOOL OF THE SACRED                                  )
              HEART, INC.
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:19-cv-683-wmc
                                                                      )
   CITY OF MADISON, WISCONSIN; CITY OF
MADISON ZONING BOARD OF APPEALS; Zoning                               )
Admin. MATTHEW TUCKER, in his official capacity;                      )
and Director of Madison's Bldg. Inspection Division                   )
     GEORGE HANK, in his official capacity
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           City of Madison, Wisconsin
                                           City Clerk's Office
                                           210 Martin Luther King Jr. Boulevard, Room 103
                                           Madison, WI 53703




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Matthew D. Lee
                                           Foley & Lardner LLP
                                           150 E. Gilman Street
                                           P.O. Box 1497
                                           Madison, WI 53701-1497

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             08/22/2019                                                                          s/ J. Smith
                                                                                            Signature of Clerk or Deputy Clerk
                       Case: 3:19-cv-00683-wmc Document #: 3 Filed: 08/22/19 Page 2 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-683-wmc

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case: 3:19-cv-00683-wmc Document #: 3 Filed: 08/22/19 Page 3 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Western District
                                                    __________ DistrictofofWisconsin
                                                                            __________

  EDGEWOOD HIGH SCHOOL OF THE SACRED                                  )
              HEART, INC.
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:19-cv-683-wmc
                                                                      )
   CITY OF MADISON, WISCONSIN; CITY OF
MADISON ZONING BOARD OF APPEALS; Zoning                               )
Admin. MATTHEW TUCKER, in his official capacity;                      )
and Director of Madison's Bldg. Inspection Division                   )
     GEORGE HANK, in his official capacity
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           City of Madison Zoning Board of Appeals
                                           City Clerk's Office
                                           210 Martin Luther King Jr. Boulevard, Room 103
                                           Madison, WI 53703



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Matthew D. Lee
                                           Foley & Lardner LLP
                                           150 E. Gilman Street
                                           P.O. Box 1497
                                           Madison, WI 53701-1497

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             08/22/2019                                                                          s/ J. Smith
                                                                                            Signature of Clerk or Deputy Clerk
                       Case: 3:19-cv-00683-wmc Document #: 3 Filed: 08/22/19 Page 4 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-683-wmc

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case: 3:19-cv-00683-wmc Document #: 3 Filed: 08/22/19 Page 5 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Western District
                                                    __________ DistrictofofWisconsin
                                                                            __________

  EDGEWOOD HIGH SCHOOL OF THE SACRED                                  )
              HEART, INC.
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:19-cv-683-wmc
                                                                      )
   CITY OF MADISON, WISCONSIN; CITY OF
MADISON ZONING BOARD OF APPEALS; Zoning                               )
Admin. MATTHEW TUCKER, in his official capacity;                      )
and Director of Madison's Bldg. Inspection Division                   )
     GEORGE HANK, in his official capacity
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Matthew Tucker
                                           City of Madison Zoning Administrator
                                           210 Martin Luther King Jr. Boulevard, Room 103
                                           Madison, WI 53703



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Matthew D. Lee
                                           Foley & Lardner LLP
                                           150 E. Gilman Street
                                           P.O. Box 1497
                                           Madison, WI 53701-1497

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             08/22/2019                                                                          s/ J. Smith
                                                                                            Signature of Clerk or Deputy Clerk
                       Case: 3:19-cv-00683-wmc Document #: 3 Filed: 08/22/19 Page 6 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-683-wmc

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case: 3:19-cv-00683-wmc Document #: 3 Filed: 08/22/19 Page 7 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Western District
                                                    __________ DistrictofofWisconsin
                                                                            __________

  EDGEWOOD HIGH SCHOOL OF THE SACRED                                  )
              HEART, INC.
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:19-cv-683-wmc
                                                                      )
   CITY OF MADISON, WISCONSIN; CITY OF
MADISON ZONING BOARD OF APPEALS; Zoning                               )
Admin. MATTHEW TUCKER, in his official capacity;                      )
and Director of Madison's Bldg. Inspection Division                   )
     GEORGE HANK, in his official capacity
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           George Hank
                                           Director, Madison Building Inspection Division
                                           210 Martin Luther King Jr. Boulevard, Room 103
                                           Madison, WI 53703




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Matthew D. Lee
                                           Foley & Lardner LLP
                                           150 E. Gilman Street
                                           P.O. Box 1497
                                           Madison, WI 53701-1497


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             08/22/2019                                                                          s/ J. Smith
                                                                                            Signature of Clerk or Deputy Clerk
                       Case: 3:19-cv-00683-wmc Document #: 3 Filed: 08/22/19 Page 8 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-683-wmc

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
